DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over of Wright (US 5,284,073), in view Zerkovitz (US 5,481,948), and in further view of Colvin (US 4,930,378).
Regarding Claim 1, Wright discloses a profile for a fastening tool for turning a fastener (20), the fastener (20) having a central axis (24) and a plurality of flat bounding surfaces (22) parallel to the central axis (24) with diametrically opposed pairs of flat bounding surfaces (22) being parallel to each other, one of the plurality of flat bounding surfaces (22) being demarcated at a constant "Y" Cartesian dimension, and the bounding surfaces of the fastener meeting to form fastener corners (26), said profile for a fastening tool (10) having a central open axis (35) and comprising: a plurality of uniformly spaced sides (36) disposed peripherally and radially about said central axis (24), said sides (36) being equal in number to the number of flat bounding surfaces (22) of the fastener (20) to be turned and diametrically opposed sides (22) being generally parallel; wherein the distance between the uniformly spaced sides is defined as a Wright number (Ay) as measured by a face to face distance (see Fig. 3); a plurality of 
Wright does not disclose wherein each corner recess has a first center located at an "X" Cartesian dimension of 0.254 multiplied by the Wright number and an "Y" Cartesian dimension of 0.441 multiplied by the Wright number; or wherein the plurality of uniformly spaced corner recesses (38) transition symmetrically and parametrically about the center of the uniformly spaced corner recess (38) typified by a first transition at a combined tangent point of the radius of curvature of the corner recess to a second radius, said second radius parametrically sized to be 0.209 multiplied by the Wright number, and said combined tangent point typified to be parametrically sized to be located at a "X" Cartesian dimension of 0.234 multiplied by the Wright number, and a second transition at a second tangent of the second radius to the uniformly spaced side typified at a "X" Cartesian dimension of 0.173 multiplied by the Wright number.
However, Zerkovitz (Fig. 1) teaches a fastening tool profile with at least one corner recess (Zerkovitz, 4) with a first transition at a combined tangent point of the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool profile of Wright wherein the plurality of uniformly spaced corner recesses (38) transition symmetrically and parametrically about the center of the uniformly spaced corner recess (38) typified by a first transition at a combined tangent point of the radius of curvature of the corner recess to a second radius and a second transition at a second tangent of the second radius to the uniformly spaced side, as taught by Zerkovitz (Fig. 1), as a matter of routine design choice, requiring a simple substitution of a known corner profile (the rounded r2 section of Zerkovitz) for another (the flat transition section of Wright, located at a "X" Cartesian dimension of 0.173 multiplied by the Wright number (Ay, Ax = 0.6(Ay/(4 x Cos 30 degrees) = 0.173 Ay; see Wright, Col. 5, Line 22)), requiring only routine experimentation without any new or unexpected results, for the purpose of optimizing the reduction of contact area stresses between the tool and the fastener.
Wright, as modified by Zerkovitz, may not explicitly disclose a parametrically determined center location of the first radius (Wright, R; Zerkovitz, r1) at an "X" Cartesian dimension of 0.254 multiplied by the Wright number and an "Y" Cartesian dimension of 0.441 multiplied by the Wright number; and said second radius parametrically sized to be 0.209 multiplied by the Wright number, and said combined 
However, Colvin (Fig. 2 & 4) discloses a profile for a fastening tool (20) for turning a fastener comprising of a second radius R2, wherein R2 is less than 2.6 x R1 (1.3 x Wright Number) and the most preferred construction, the radius R2 is in the range of about 0.2 x R (0.1 x Wright number) to 1.0 x R1 (0.5 x Wright number). See Colvin, Col. 2 Lines 61 through 68.  Colvin further discloses that R3 is less than R2. See Col. 6, Lines 40 through 45. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to routinely optimize the results effective variables included within the fastening tool of Wright, as modified, wherein the radius of curvature of the second radius (Zerkovitz, r2) is 0.209 x the Wright number, as taught by the range of Colvin, as a matter of routine design choice, without any new or unexpected results, for the purpose of routinely optimizing the surface-to-surface engagement and thereby distribute the torque so as not to deform the fasteners and to avoid breakage of the wrench.
Wright, as modified, as previously discussed above, discloses that the center of the radius of curvature of the second radius is located at a "X" Cartesian dimension of 0.173 multiplied by the Wright number (see Wright Col. 5, Line 22); that the second radius (Zerkovitz, r2; Colvin, R2) has a radius of curvature of is 0.209 x the Wright number (see Colvin Col. 2 Lines 61 through 68); and that the first radius (Wright, R; Zerkovitz, r1; Colvin, R3) has a radius of curvature of .0712 x the Wright number (see Wright Col 5, Line 32) located along an axis at each corner that is rotated 30 degrees 
In summary, when the diameter and center of the second radius is known; and the fact that the first radius and second radius meet at their tangent points; and the diameter of the first radius is known; and the location of the first radius is known to be located at some point along a symmetrical axis (rotated 30 degrees); then the coordinates of the intersection of the two radii will be inherently known; and the coordinates of the first center of curvature will inherently be known. 
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272.  The examiner can normally be reached on M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723